Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered March 16, 1995, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various remarks made by the prosecutor during his summation are for the most part unpreserved for appellate review (see, CPL 470.05 [2]; People v Williams, 46 NY2d 1070). In any event, most of the complained-of comments were either rhetorically permissible or fair comment on the evidence (see, People v Galloway, 54 NY2d 396). Furthermore, those remarks that were inappropriate were harmless given the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The trial court properly denied the defendant’s request for a missing witness charge in connection with a confidential informant not called by the prosecution. Given the informant’s minimal contact with the criminal transactions (see, People v DiBlasio, 150 AD2d 482), the defendant failed to demonstrate that the informant was knowledgeable about a material issue in the case (see, People v Gonzalez, 68 NY2d 424).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, Pizzuto and Santucci, JJ., concur.